Citation Nr: 0700520	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-19 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  A prior June 2000 rating decision had denied a 
claim of service connection for PTSD as not well-grounded, 
and the rating decision on appeal addressed the issue on the 
merits under the Veterans Claims Assistance Act of 2000 
(VCAA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary. 

A review of the veteran's service personnel records show his 
tour of duty in USARPAC Vietnam was from November 9, 1966, to 
November 8, 1967.  Also, he had become a Sergeant, E-5, as of 
August 15, 1967.  

Pursuant to his claim, the veteran submitted information 
concerning noncombat stressors-particularly, he stated that 
upon arriving in Vietnam he had strung barbed wire and his 
company had been engaged in firefights.  The veteran also 
recollected that about eight months into his tour he had been 
made a Sergeant and platoon leader.  He stated that he baked 
bread in Long Binh and that at 1 a.m., he had to drive 
Vietnamese women home because they were not allowed to stay 
on the base overnight.  He indicated that it was the most 
dangerous thing that he had experienced in Vietnam, and that 
he had been fired upon numerous times.  He stated that he 
then had begun to drink heavily in service.  

An August 2000 VA treatment note contained the veteran's 
statement that he was frightened by recollections of traumas 
in Vietnam, and that he had continuous daily driving for 
three months when he had to take Vietnamese women to their 
homes after they had finished the shift.  The veteran stated 
that this had been terrifying to him every day.  

A November 2000 VA psychology progress note contained the 
veteran's report that for the first several months in Vietnam 
he had performed miscellaneous jobs, including setting up a 
base in an unsecured area where they were fired upon.  The 
veteran again mentioned the stress of transporting women 
home, and that he had started drinking heavily to deal with 
the stress.  

A November 2000 statement (received in January 2001) from the 
veteran's "best friend" during their tour of duty in 
Vietnam related that upon arrival in country they had done 
odd jobs, built bunkers, strung wire, encountered mortar 
attacks, and got attacked in convoys.  Also, during the last 
four months, he and the veteran had been in Long Binh in the 
bakery platoon, and the veteran had had to drive Vietnamese 
women home and got shot at several times.  

In a January 2001 letter, the veteran related that three 
months into his bakery stint he had been promoted to E-5 and 
made shift leader.  The veteran recounted that he then 
started driving Vietnamese women home, and in the second week 
they were ambushed.  Moreover, a woman that the veteran had 
been in love with was shot and killed.  

In another stressor statement, the veteran indicated the 
ambush had occurred in May or June 1967.  The RO sent this 
latter information to the U.S. Armed Forces Service Center 
for Research of Unit Records (USASCRUR) (now called U.S. Army 
and Joint Services Records Research Center (JSRRC)), who 
replied in March 2001 that there was insufficient stressor 
information, and noted that it should be within 60 days.  

It does not appear that the RO thereafter informed the 
veteran that he needed to provide more specific dates.  Also, 
in its July 2001 rating decision, the RO found that the 
veteran's friend's statement only described general 
conditions and had not referred to the incident where the 
Vietnamese woman was killed.  

Although researching events concerning civilians is not 
typically possible, the veteran and his friend described that 
when they first arrive in Vietnam their group had encountered 
arms fire, and also during their time in Long Binh the 
veteran was fired upon at least several times during the 
course of his duties.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), wherein a 
veteran had submitted evidence that his unit was subjected to 
rocket attacks, the Court pointed out that corroboration of 
every detail of a stressor under such circumstances (such as 
the veteran's personal involvement) was not necessary.  See 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).

In this case, the veteran provided at least a minimal 
stressor statement.  This conclusion is informed by 
precedent recognizing that the nature of VA benefit system 
is particularly "pro-claimant" and as such, a low 
evidentiary threshold is appropriate in the veterans 
context.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  

As such, the RO should send a request to JSRRC to research 
whether within 60 days of the veteran's arrival in Vietnam 
(which as noted above appears to have been November 9, 1966) 
his unit (which appears to have been 483d Fld Svc Co) was 
subject to mortar attacks and arms fire.  Also, the RO 
should send a request to research whether within 60 days 
from August 15, 1967, when the veteran became a shift leader 
with the 266th S&S Bn, he had been subject to arms fire while 
driving workers home to their village.  

The RO should also advise the veteran that it would help his 
claim if he can provide any information concerning whether 
his friend who wrote the November 2000 statement about his 
time in Vietnam served with the veteran.  

If and only if either of the preceding noncombat stressors 
is corroborated, the veteran should undergo a VA examination 
as described further below.  

Accordingly, the case is REMANDED for the following action:

1.  RO should send letter that complies 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the veteran is 
provided relevant information concerning a 
disability rating and effective date.  The 
RO should advise the veteran that it would 
help his claim if he can provide any 
information concerning whether his friend 
who wrote the November 2000 statement 
about his time in Vietnam served with the 
veteran (for example, his friend's unit 
assignments).  

2.  The RO should send a request to JSRRC 
to research whether within 60 days of the 
veteran's arrival in Vietnam (which as 
noted above appears to have been November 
9, 1966) his unit (which appears to have 
been 483d Fld Svc Co) was subject to 
mortar attacks and arms fire.  Also, the 
RO should send a request to research 
whether within 60 days from August 15, 
1967, when the veteran became a shift 
leader and Sergeant with the 266th S&S Bn, 
he had been subject to arms fire while 
driving workers home to their village.  In 
the event of a negative response from 
JSRRC, the RO should inform the veteran of 
such, and provide the details of what it 
had requested JSRRC to research.  

3.  If and only if the preceding requested 
development results in corroboration of a 
stressor, then the RO should schedule the 
veteran for a VA psychiatric or PTSD 
examination for the purpose of determining 
whether such stressor(s) alone is 
sufficient to account for a diagnosis of 
any ascertained PTSD.  In determining 
whether or not the veteran has PTSD due to 
an in-service stressor, the examiner is 
hereby notified that only the corroborated 
history provided by the RO may be relied 
upon.  If the examiner believes that PTSD 
is the appropriate diagnosis, she/he must 
specifically identify which stressor 
detailed in the RO's report is responsible 
for that conclusion.  The report of 
examination should include a complete 
rationale for all opinions expressed.  The 
claims file should be made available to 
and reviewed by the examiner prior to the 
examination.

4.  Then, the RO should readjudicate a 
claim of service connection for PTSD.  If 
the determination remains unfavorable to 
the veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


